Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2021 has been entered.
 
Claims 1-3 are pending and have been amended. Claim 4 has been cancelled.

All prior rejections are withdrawn in view of applicant’s amendments to the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Kang (US 2004/0172773) and LaCroix (US 6,511,535).
	Kang teach in pattern dyeing of tufted pile carpet tiles, (paragraph 0032, 0039,0021,0043) it is beneficial to selectively apply an ionic solution counter-ionic to the dye such as an aqueous cationic solution, (which meets the limitation of printing water or wetting the pile carpet with water) followed by an anionic dye (paragraph 0002,0050, 0053). Kang teaches inkjet printing the compositions onto the carpet, which is a digital printing apparatus/method (paragraph 0068) and a tile with four sides (Figure 2 A). Kang teach dyeing with acid and basic dyes and selecting the desired viscosity of the dye appropriate for the printing pattern and using a plurality of different color dye (paragraph 0070). Kang teaches printing by jetting with an aqueous cationic solution first prior to dye application and then printing a dye on in a pattern and using steam to fix the dye  (paragraph 0075,0081,0084,0089,0095). Kang teaches washing the carpet tile after steaming (Figure 7). Kang teaches treating already backed carpet tiles (paragraph 0087). Kang teaches using blends of fibers in the yarns such as cotton, wool, polyester and nylon (paragraph 0089). Kang teaches selectively applying the agents in selected zones across the substrate to control dye migrations to produce patterns or solid coloration and any desired visual effects (paragraph 0002). Kang teaches no thickening agent is required in the dye composition/ink composition (paragraph 0075,0068).
	Kang does not teach the claimed viscosity.
LaCroix teaches printing inks comprising acid dyes at viscosities of 1-40mPa●s (1-40cp) especially from 1-10mPa●s (1-10cp) treat fibrous materials such as textiles by ink jet printing wherein the thickeners and viscosity modifiers are optional (may be added) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select tufting a yarn of multiply diverse fibers, applying a backing to the carpet, printing with an aqueous cationic solution (which meets the limitation of printing water or wetting the carpet as water is contained in the aqueous cationic solution), printing with an acid (anionic dye) and printing with a blend of an acid and basic dye wherein the dye containing inks do not contain thickeners or viscosity modifiers followed by steaming to fix the dyes to the carpets and washing the carpet from the teachings of Kang because Kang teaches these steps as effective in producing pattern printed or solid colored carpet tiles made from blended diverse yarns such as cotton, wool, polyester and nylon. Kang emphasizes no thickeners need to be added to the dye composition to adjust the viscosity to the desired level based on the desired printing outcome. Kang teaches printing multiple colors to produce patterns so printing acid dyes first followed by a blend of acid and basic dye, would simply be a design choice based on the desired color outcome and pattern. It would have been further obvious to use a viscosity of 15 cps or less and no viscosity modifiers because LaCroix teaches the thickeners are not required to achieve the claimed viscosity and Lacroix does not use thickeners in any of the examples. LaCroix teaches these inks with the claimed viscosity and no viscosity modifier 

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Kang (US 2004/0172773) in view of LaCroix (US 6,511,535) and further in view of Magee (US 2002/0012764).
Kang and LaCroix are relied upon as set forth above.
Kang and LaCroix do not specify the selectively applying cationic coating to the dye receptive fibers and printing those fibers while preventing coating of the non dye receptive fibers.
Magee teaches tufted carpet tiles (claim 14) made of single yarn bundles comprising at least two chemically diverse fibers such as blends of wool, nylon, cotton or polypropylene wherein the fibers have with different dye uptake rates and printing the tiles in carpet form such as by inkjet printing (paragraphs 0051-0059; 0087-0088). 
It would have been further obvious to print the carpet made of dye receptive fibers and non-dye receptive fibers and coating the cationic polymer on the dye receptive fibers and printing the dye receptive fibers and preventing the printing ink from contacting non dye receptive fibers as Kang clearly teaches selective printing of selected zones of the fibers to produce patterns and teaches using diverse fiber types which are receptive and non-receptive to dyes and Magee teaches it is known to use blends of such dye receptive and non-receptive fibers in carpets. The selective printing would allow for the formation of any desired design pattern and Kang clearly teaches producing any pattern by selective 

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Bohrn (US 4,222,740) in view of  Kang (US 2004/0172773) and LaCroix (US 6,511,535).
	Bohrn teach in pattern dyeing of tufted pile (column 1, lines 10-15; column 7, lines 10-15) carpet tiles (column 4, lines 35-55) it is beneficial to apply a aqueous cationic solution, (which meets the limitation of printing water or wetting the pile carpet with water, column 3, lines 19-63) followed washing (wetting with water) and coloring with an anionic dye (paragraph example 1). Bohrn teach dyeing with acid and basic (cationic) dyes (column 2, lines 25-40). Bohrn teaches printing by jetting with an aqueous cationic solution first prior to dye application and then printing a dye on in a pattern and using steam to fix the dye  (column 4, lines 40-65). Bohrn teaches using yarns such as nylon and polyester (column 2, lines 35-36). Bohrn teaches printing the carpet with the cationic composition and then printing with aqueous dye composition and steaming the carpet, washing the carpet and then dyeing again (example III column 5 and 6). 
	Bohrn does not teach the claimed viscosity and diverse fibers.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Bohrn by select tufting a yarn of multiply diverse fibers of already backed carpet tiles as Kang teach this is conventional in producing patterned carpeting. It would have been further obvious to select from Bohrn printing with an aqueous cationic solution (which meets the limitation of printing water or wetting the carpet as water is contained in the aqueous cationic solution), wetting the carpet (rinsing) printing with an acid (anionic dye) and printing with a blend of an acid and basic dye followed by steaming to fix the dyes to the carpets because Bohrn teaches treating with a cationic agent followed by rinsing with water and treating with one or more dye colorations steps.  
It would have been obvious to use a printing ink free from viscosity modifiers in the methods of Bohrn because Kang emphasizes no thickeners are needed in the dye compositions and LaCroix teaches the no thickeners are required to achieve the desired viscosity, does not use thickeners in any of the examples and teaches these have good all around properties such as fastness to light, wet-fastness, rubbing and chlorine fastness, sharp outlines and high color strength, good stability and good viscosity and produce multicolor images on textile fabrics. It would have been obvious to modify Bohrn to select first printing with an acid dye followed by an acidic and basic dye blend as this would simply be a design choice based on the desired color outcome and pattern. 

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Kang (US 2004/0172773) and LaCroix (US 6,511,535).and further in view of McGee (US 2009/0202778).
Kang and LaCroix are relied upon as set forth above.
Kang and Evans are silent as to the second carpet tile aligned coextensively along one of the edges wherein the printing ink is visually uniformly distributed from edge alignment of the first and second carpet tiles to the edge alignment of the second and a third carpet tile. 
McGee teaches that four cut tiles containing computer generated designs can be placed together to form a surface covering to achieve a pattern or design incorporating a set of diverse shaped or figures or patterns along with a variety of color which permits the tiles to be installed together side-by-side in a random or other orientation while still maintaining a consistent visual effect (paragraph 0060). McGee teaches the tiles and yarns can have the same or different color schemes (paragraph 0065).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the carpet tiles of Kang and LaCroix by aligning a first and second tile coextensively along one of the edges wherein the printing ink is visually uniformly distributed from edge alignment of the first and second carpet tiles to the edge alignment of the second and a third carpet tile as McGee teaches carpet tiles are conventionally placed in this orientation and patterns are aligned from tile to tile to give an overall desired aesthetic. Choosing a solid or pattern placement is simply a design choice and uniform distribution from edge to edge permits continuation of the pattern from one tile to the other for continuity. 

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Kohlman (US 2005/0106355) and LaCroix (US 6,511,535).
	Kohlman teach in pattern dyeing of tufted pile carpet tiles, (paragraph 0409, 0419,0420) it is beneficial to selectively apply an ionic solution counter-ionic to the dye such as an aqueous cationic solution, (which meets the limitation of printing water or wetting the pile carpet with water) followed by a dye (paragraph 0519-0524). Kohlman teaches digital printing the compositions onto the carpet, which is a digital printing apparatus/method (paragraph 0523) and a tile with four sides (05231). Kohlman teaches printing by jetting with an aqueous cationic solution first prior to dye application and then printing a dye on in a pattern and using steam to fix the dye  (examples 1-3). Kohlman teaches the dye can be free of thickener (paragraph 0403). Kohlmann teaches washing the carpet tile after steaming (examples 1-3). Kohlman teaches using blends of fibers in the yarns such as wool and nylon (paragraph 0504). Kohlman teaches selectively applying the agents in selected zones across the substrate to control dye migrations to produce patterns or solid coloration and any desired visual effects (paragraph 0435-0442). Kohlman teaches selectively using low viscosity dyes and that the apparatus can eject dyes of 1-1300 centipoise  (paragraph 0175,0424-0429;0442) and having visually uniform color and printing multiple tiles so the pattern is continuous (paragraph 0435).
	Kohlman does not teach the claimed viscosity.
LaCroix teaches printing inks comprising acid dyes at viscosities of 1-40mPa●s (1-40cp) especially from 1-10mPa●s (1-10cp) treat fibrous materials such as textiles by ink jet printing wherein the thickeners and viscosity modifiers are optional (may be added) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select tufting a yarn of multiply diverse fibers, applying a backing to the carpet, printing with an aqueous cationic solution (which meets the limitation of printing water or wetting the carpet as water is contained in the aqueous cationic solution), printing with dyes that is free of a viscosity modifier followed by steaming to fix the dyes to the carpets and washing the carpet from the teachings of Kohlman because Kohlman teaches these steps as effective in producing pattern printed or solid colored carpet tiles made from blended diverse yarns such wool  and nylon. Kohlman emphasizes no thickeners need to be added to the dye and low viscosity inks can be beneficial. Kohlman teaches printing multiple tiles in lines of 3 to produce patterns when they are aligned and the pattern would simply be a design choice based on the desired color outcome. 
It would have been further obvious to use a viscosity of 3cp to about 20cp and  use no viscosity modifiers because LaCroix teaches the thickeners as optional to achieve the desired viscosity, does not use thickeners in any of the examples and teaches these inks have good all around properties such as fastness to light, wet-fastness, rubbing and chlorine fastness, sharp outlines and high color strength, good stability and good viscosity and produce multicolor images on textile fabrics.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Kohlman (US 2005/0106355) in view of LaCroix (US 6,511,535) and further in view of Magee (US 2002/0012764).
Kohlman and LaCroix are relied upon as set forth above.
Kohlman and LaCroix do not specify the selectively applying cationic coating to the dye receptive fibers and printing those fibers while preventing coating of the non dye receptive fibers.
Magee teaches tufted carpet tiles (claim 14) made of single yarn bundles comprising at least two chemically diverse fibers such as blends of wool, nylon, cotton or polypropylene wherein the fibers have with different dye uptake rates and printing the tiles in carpet form such as by inkjet printing (paragraphs 0051-0059; 0087-0088). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to print the carpet made of dye receptive fibers and non-dye receptive fibers and coating the cationic polymer on the dye receptive fibers and printing the dye receptive fibers and preventing the printing ink from contacting non dye receptive fibers as Kohlman clearly teaches selective printing of selected zones of the fibers to produce patterns and teaches using diverse fiber types which are receptive and non-receptive to dyes and Magee teaches it is known to use blends of such dye receptive and non-receptive  fibers in carpets. The selective printing would allow for the formation of any desired design pattern and Kohlman clearly teaches producing any pattern by selective treatment of carpets with similar yarn blends. The fibers treated and regions ink printed is simply a design choice for the desired pattern. 


Response to Arguments
Applicant's arguments filed  regarding the advantages of the claimed viscosity range in examples 1 to 4 and figures 5 and 6 are not persuasive as the data re not commensurate in scope with the claims. The claims are pile surface, any tufted yarn, any cationic polymer and dye receptive fiber and any ink with any dye of any concentration and the data are specifically for a base of tufted nylon 6,6 containing acid dyeable yarn and basic dyeable yarn and the particular dyes of Table A and Table B at specific concentrations and only 1,4 and 500 cps viscosities were tested. These limited data are much narrower than the broader scope of the claims and the data cannot be assumed to provide advantages in the broader disclosure claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/Primary Examiner, Art Unit 1761